—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Department of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was charged with violating prison disciplinary rules which preclude refusing a direct order, abusive or obscene language, interference with a prison employee and making threats. After a tier II hearing, petitioner was found guilty of interference with a prison employee and using abusive language. This CPLR article 78 proceeding follows the denial of petitioner’s administrative appeal.
Our examination of the misbehavior report discloses that it was sufficiently detailed to adequately inform petitioner of the charges so that he could prepare a defense (see, Matter of Eck*825ert v Selsky, 247 AD2d 728; Matter of Rodriguez v Coombe, 234 AD2d 663). Petitioner nevertheless claims that he was denied due process because the misbehavior report that was before the Hearing Officer contained the signatures of the author of the report and a correction officer who witnessed the incident, whereas petitioner’s copy only contained the author’s signature. We reject this claim as petitioner has failed to demonstrate that he was prejudiced by the absence of the witness’s signature (see, Matter of Ray v Coughlin, 226 AD2d 846; Matter of Smith v Coughlin, 170 AD2d 845). In any event, any possible prejudice was negated by the fact that the discrepancy was brought to petitioner’s attention at the commencement of the hearing and he was afforded an opportunity to call both signatories as witnesses.
Turning to substantive issues, inasmuch as the misbehavior report is sufficiently relevant and probative, we conclude that the administrative determination is supported by substantial evidence (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We have examined petitioner’s remaining contentions and find them unpersuasive.
Cardona, P. J., White, Peters, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.